DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/10/2022 has been entered. Claims 3 and 14 were amended, claims 4 and 15-16 were canceled. Claims 2-3, 5-11, 13-14, and 17-19 remain pending in the application. 
Allowable Subject Matter
Claim 2-3,5-11,13-14 and 17-19 allowed.
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    293
    706
    media_image1.png
    Greyscale
Regarding claims 3 and 14: the claims were amended to include the allowable subject matter of canceled claims 4 and 16, and all intervening claims. Canceled claims 4 and 16 were indicated to contain an allowable subject matter in the Final Office Action dated 12/14/2021 for the following reasons: 

Regarding claims 2-3, 5-9, 11 , 13-14, and 17-18: the claims depend directly from claims 3 or 14; therefore, allowed for the same reasons. 
Regarding claims 10 and 19: the claims were allowed in the Final Office Action for the following reasons:

    PNG
    media_image2.png
    202
    699
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665